McCORMICK, Justice
(concurring spe-' dally).
I concur in the result because I agree with the court on the three points which are dispositive of the appeal. They are:
1. The effect of the decision in Hanson v. Iowa State Commerce Commission, 227 N.W .2d 157 (Iowa 1975), was to require Iowa Power to begin again its franchise proceedings only as to Boone and Webster Counties.
2. Under section 478.18, a railroad route is not preferred over a division line route, although pursuant to Hanson those routes are each preferred over a diagonal route.
3. The Commission finding of fact that the Dallas County route did not injure rights of the Boone County objectors as alleged is supported by substantial evidence when the record is viewed as a whole and is not affected by error of law. It is therefore binding on us. See § 17A.19(8)(e), (f).
Because these points are determinative of the merits of the appeal, I would not reach the other issues addressed by the court and the Commission. However, I am concerned about the court’s treatment of the issue of the Boone County landowners’ standing to challenge the validity of the Dallas County franchise.
Their standing before the Commission arises from section 478.5, which provides in relevant part: “Any person whose rights may be affected, shall have the right to file written objections . to the granting of such franchise . . .” Hearing on the objections is provided for in section 478.6, and the proceeding is a contested case under section 17A.2(2). No dispute exists that plaintiffs alleged in their objections that section 478.18 prohibited the utility from using a diagonal route through Dallas County and that the rights of the objectors were infringed because the resulting terminus of the Dallas County route unreasonably limited the choice of routes through Boone County. The court acknowledges that the Boone County landowners had standing to make that claim, and I agree. However, the court holds that the Boone County landowners lacked standing to attack the legality of the Dallas County
*213franchise, and I do not agree with that holding.
The standing issue is determined as of the time the claim is made, not after the merits have been tried. See Iowa Civil Liberties Union v. Critelli, 244 N.W.2d 564, 567 (Iowa 1976) (“Whether they have the required personal stake in the outcome does not depend on the merits of their claim. It depends on whether, if the wrong alleged does produce a legally cognizable injury, they are among those who have sustained it.”). Moreover, the well-pleaded allegations in support of the claim are construed in favor of the claimant and are accepted as true for the purpose of deciding standing. See Warth v. Seldin, 422 U.S. 490, 501-02, 95 S.Ct. 2197, 2206-07, 45 L.Ed.2d 343, 356 (1975); see also FCC v. National Broadcasting Co. (KOA), 319 U.S. 239, 63 S.Ct. 1035, 87 L.Ed. 1374 (1943); Office of Communication v. FCC, 123 U.S.App.D.C. 328, 359 F.2d 994 (D.C. Cir. 1966) (both cases reviewing agency standing determinations based on allegations of petitions for participation).
In the present case, I believe plaintiffs made sufficient allegations of injury to demonstrate standing under these principles. It is of no consequence to standing that they did not prevail on the merits. Once plaintiffs had standing they had the right to assert the public interest in support of their objections, as they did in urging that Iowa Power lacked authority to construct the transmission line on a diagonal route even with voluntary easements. See Sierra Club v. Morton, 405 U.S. 727, 737, 92 S.Ct. 1361, 1367, 31 L.Ed.2d 636, 644 (1972) (“once review is properly invoked, that person may argue the public interest in support of his claim that the agency has failed to comply with its statutory mandate”). On the merits, the Commission found plaintiffs failed to prove they sustained a cognizable injury from the alleged wrong. Thus they lost on the merits but not because of lack of standing.
It is true the Commission alternatively held that the utility had authority to do what was done. However, this issue also goes to the merits rather than to standing, and it need not be addressed because plaintiffs lost on the merits on a separate ground.
UHLENHOPP, HARRIS and ALLBEE, JJ., join this special concurrence.